                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF ILLINOIS


 PAINTERS DISTRICT COUNCIL #58 401(K)
 TRUST FUND, By and Through Its Board of
 Trustees; PAINTERS DISTRICT COUNCIL #58
 FRINGE BENEFIT FUNDS, By and Through Its
 Board of Trustees; ILLINOIS STATE PAINTERS
 WELFARE FUND; and INTERNATIONAL
 PAINTERS AND ALLIED TRADES INDUSTRY
 PENSION FUND, By and Through Tim D.
 Maitland, In His Capacity as a Fiduciary,
                                                              Case No. 17-cv-578-JPG-GCS
                Plaintiffs,

        v.

 H.F. FRITSCH & SONS, INC. and CHARLES
 WENDELL FRITSCH,

                Defendants.

                                  STIPULATED JUDGMENT

       Upon the Motion to Approve Stipulated Judgment (Doc. 49) and the Stipulation of

Dismissal (Doc. 50) filed by the parties, plaintiffs Painters District Council #58 401(k) Trust Fund,

et al. (“plaintiffs”); defendant H.F. Fritsch & Sons, Inc. and defendant Charles Wendell Fritsch,

Judgment is hereby entered for plaintiffs Painters District Council #58 401(k) Trust Fund, et al.

and against defendant H.F. Fritsch & Sons, Inc., upon the following terms:

       As to plaintiff Painters District Council #58 Fringe Benefit Funds:

               A.      Delinquent Fringe Benefit Contributions:      $291,538.77

               B.      Liquidated Damages:                           $72,014.40

               C.      Audit Costs:                                  $760.65

               D.      Attorneys’ Fees and Costs:                    $23,807.30
       As to plaintiff Illinois State Painters Welfare Fund:

              A.      Liquidated Damages:                          $82,629.66

              B.      Audit Costs:                                 $760.54

              C.      Attorneys’ Fees and Costs:                   $10,940.80

       As to plaintiff IUPAT Industry Pension Fund:

              A.      Delinquent Fringe Benefit Contributions:     $461,326.89

              B.      Interest:                                    $30,796.87

              C.      Late Charges:                                $9,289.49

              D.      Liquidated Damages:                          $130,680.07

              E.      Attorneys’ Fees and Costs:                   $26,439.65

       Further, plaintiffs’ claims against defendant Charles Wendell Fritsch are dismissed without

prejudice.

IT IS SO ORDERED AND ADJUDGED.
DATED: April 1, 2019


                                                     s/ J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     DISTRICT JUDGE




                                                 2
